 

Exhibit 10.26

 

FORM OF INCENTIVE STOCK OPTION AGREEMENT1

 

THIS INCENTIVE STOCK OPTION AGREEMENT is entered into and effective as of this
day of ______, 20___ (“Date of Grant”), by and between ANI Pharmaceuticals, Inc.
(the “Company”) and (the “Optionee”).

 

A. The Company has adopted the ANI Pharmaceuticals, Inc. Fourth Amended and
Restated 2008 Stock Incentive Plan (the “Plan”) authorizing the Board of
Directors (the “Board”) of the Company, or a committee as provided for in the
Plan (the Board or such a committee to be referred to as the “Committee”), to
grant incentive stock options to employees of the Company and its Subsidiaries
(as defined in the Plan).

 

B. The Company desires to give the Optionee an inducement to acquire a
proprietary interest in the Company and an added incentive to advance the
interests of the Company by granting to the Optionee an option to purchase
shares of common stock of the Company pursuant to the Plan.

 

Accordingly, the parties agree as follows:

 

1.     Grant of Option.

 

The Company hereby grants to the Optionee the right, privilege, and option (the
“Option”) to purchase (     ) shares (the “Option Shares”) of the Company’s
common stock, $0.0001 par value (the “Common Stock”), according to the terms and
subject to the conditions hereinafter set forth and as set forth in the Plan.
Subject to Section 9 of this Agreement, the Option is intended to be an
“incentive stock option,” as that term is used in Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

2.     Option Exercise Price.

 

The per share price to be paid by Optionee in the event of an exercise of the
Option will be $     , which represents 100% of the Fair Market Value of a share
of Common Stock on the Date of Grant, as determined in accordance with the Plan.

 

3.     Duration of Option and Time of Exercise.

 

3.1     Initial Period of Exercisability. The Option will become exercisable
with respect to the Option Shares [immediately/in installments]. [The following
table sets forth the initial dates of exercisability of each installment and the
number of Option Shares as to which this Option will become exercisable on such
dates:

 

Exercisability   Available for Exercise            

 

[The foregoing rights to exercise this Option will be cumulative with respect to
the Option Shares becoming exercisable on each such date.] In no event will this
Option be exercisable after, and this Option will become void and expire as to
all unexercised Option Shares at 5:00 p.m. Central time on (the “Time of
Termination”).

 

3.2     Termination of Employment.

 

(a)     Termination Due to Death, Disability or Retirement. In the event the
Optionee’s employment with the Company and all Subsidiaries is terminated by
reason of death, Disability or Retirement, this Option will remain exercisable,
to the extent exercisable as of the date of such termination, for a period of
one year after such termination (but in no event after the Time of Termination).

 



 

1 Only to be used for Named Executive Officers party to an Executive Employment
Agreement

 





 

 

(b)     Termination for Reasons Other Than Death, Disability or Retirement. In
the event that the Optionee’s employment with the Company and all Subsidiaries
is terminated for any reason other than death, Disability or Retirement, or the
Optionee is in the employ of a Subsidiary and the Subsidiary ceases to be a
Subsidiary of the Company (unless the Optionee continues in the employ of the
Company or another Subsidiary), all rights of the Optionee under the Plan and
this Agreement will immediately terminate without notice of any kind, and this
Option will no longer be exercisable; provided, however, that if such
termination is (a) by the Company or any Subsidiary for any reason other than
“cause” (as defined in the Optionee’s employment agreement with the Company) or
(b) by the Optionee for “good reason” (as defined in such Optionee’s employment
agreement with the Company), then this Option will become immediately
exercisable in full and remain exercisable through the Time of Termination.

 

(c)      Breach of Employment, Consulting, Confidentiality or Non-Compete
Agreements. Notwithstanding anything in this Agreement to the contrary and in
addition to the rights of the Committee under Section 12.4 of the Plan, in the
event that the Optionee materially breaches the terms of any employment,
consulting, confidentiality or non-compete agreement entered into with the
Company or any Subsidiary (including an employment, consulting, confidentiality
or non-compete agreement made in connection with the grant of the Option),
whether such breach occurs before or after termination of the Optionee’s
employment with the Company or any Subsidiary, the Committee in its sole
discretion may require the Optionee to surrender shares of Common Stock
received, and to disgorge any profits (however defined by the Committee), made
or realized by the Optionee in connection with this Option or any shares issued
upon the exercise or vesting of this Option.

 

3.3     Change in Control. If a Change in Control (as defined in the Plan) of
the Company occurs, this Option will become immediately exercisable in full and
will remain exercisable until the Time of Termination. In addition, if a Change
in Control of the Company occurs, the Committee, in its sole discretion and
without the consent of the Optionee, may determine that the Optionee will
receive, with respect to some or all of the Option Shares, as of the effective
date of any such Change in Control of the Company, cash in an amount equal to
the excess of the Fair Market Value (as defined in the Plan) of such Option
Shares immediately prior to the effective date of such Change in Control of the
Company over the option exercise price per share of this Option (or, in the
event that there is no excess, that this Option will be terminated.

 

4.     Manner of Option Exercise.

 

4.1     Notice. This Option may be exercised by the Optionee in whole or in part
from time to time, subject to the conditions contained in the Plan and in this
Agreement, by delivery, in person, by facsimile or electronic transmission or
through the mail, to the Company at its principal executive office in Baudette,
Minnesota, of a written notice of exercise. Such notice must be in a form
satisfactory to the Committee, must identify the Option, must specify the number
of Option Shares with respect to which the Option is being exercised, and must
be signed by the person or persons so exercising the Option.

 

Except as otherwise provided in Section 4.2 below, such notice must be
accompanied by payment in full of the total purchase price of the Option Shares
purchased. In the event that the Option is being exercised, as provided by the
Plan and Section 3.2 above, by any person or persons other than the Optionee,
the notice must be accompanied by appropriate proof of right of such person or
persons to exercise the Option. As soon as practicable after the effective
exercise of the Option, the Optionee will be recorded on the stock transfer
books of the Company as the owner of the Option Shares purchased, and the
Company will deliver to the Optionee certificated or uncertificated (“book
entry”) shares. In the event that the Option is being exercised, as provided by
resolutions of the Committee and Section 4.2 below, by tender of a Broker
Exercise Notice, the Company will deliver such shares directly to the Optionee’s
broker or dealer or their nominee.

 

4.2     Payment.

 

(a)      At the time of exercise of this Option, the Optionee must pay the total
purchase price of the Option Shares to be purchased entirely in cash (including
check, bank draft or money order); provided, however, that the Committee, in its
sole discretion and upon terms and conditions established by the Committee, may
allow such payments to be made, in whole or in part, by (i) tender of a Broker
Exercise Notice; (ii) by tender, or attestation as to ownership, of Previously
Acquired Shares that are acceptable to the Committee; (iii) by a “net exercise”
of the Option (as described below); or (iv) by a combination of such methods.

 



2

 

 

(b)     In the event the Optionee is permitted to pay the total purchase price
of this Option in whole or in part with Previously Acquired Shares, the value of
such shares will be equal to their Fair Market Value on the date of exercise of
this Option.

 

(c)      In the case of a “net exercise” of an Option, the Company will not
require a payment of the exercise price of the Option from the Optionee but will
reduce the number of shares of Common Stock issued upon the exercise by the
largest number of whole shares that has a Fair Market Value on the exercise date
that does not exceed the aggregate exercise price for the shares exercised under
this method.

 

(d)     Shares of Common Stock will no longer be issuable under this Option (and
this Option will therefore not thereafter be exercisable) following the exercise
of such Option to the extent of (i) shares used to pay the exercise price of an
Option under the “net exercise,” (ii) shares actually delivered to the Optionee
as a result of such exercise and (iii) any shares withheld for purposes of tax
withholding.

 

5.     Rights of Optionee; Transferability.

 

5.1      Employment. Nothing in this Agreement will interfere with or limit in
any way the right of the Company or any Subsidiary to terminate the employment
of the Optionee at any time, nor confer upon the Optionee any right to continue
in the employ of the Company or any Subsidiary at any particular position or
rate of pay or for any particular period of time.

 

5.2      Rights as a Stockholder. The Optionee will have no rights as a
stockholder of the Company unless and until all conditions to the effective
exercise of this Option (including, without limitation, the conditions set forth
in Sections 4 and 6 of this Agreement) have been satisfied and the Optionee has
become the holder of record of such shares. No adjustment will be made for
dividends or distributions with respect to this Option as to which there is a
record date preceding the date the Optionee becomes the holder of record of such
shares, except as may otherwise be provided in the Plan or determined by the
Committee in its sole discretion.

 

5.3      Restrictions on Transfer. Except pursuant to testamentary will or the
laws of descent and distribution or as otherwise expressly permitted by the
Plan, no right or interest of the Optionee in this Option prior to exercise may
be assigned or transferred, or subjected to any lien, during the lifetime of the
Optionee, either voluntarily or involuntarily, directly or indirectly, by
operation of law or otherwise. The Optionee will, however, be entitled to
designate a beneficiary to receive this Option upon such Optionee’s death, and,
in the event of the Optionee’s death, exercise of this Option (to the extent
permitted pursuant to Section 3.2(a) of this Agreement) may be made by the
Optionee’s legal representatives, heirs and legatees.

 

6.     Withholding Taxes.

 

The Company is entitled to (a) withhold and deduct from future wages of the
Optionee (or from other amounts that may be due and owing to the Optionee from
the Company or a Subsidiary), or make other arrangements for the collection of,
all amounts the Company reasonably determines are necessary to satisfy any and
all federal, foreign, state and local withholding and employment-related tax
requirements attributable to the Option, including, without limitation, the
grant, exercise or vesting of, this Option or a disqualifying disposition of any
Option Shares; (b) withhold cash paid or payable or shares of Common Stock from
the shares issued or otherwise issuable to the Optionee in connection with this
Option; or (c) require the Optionee promptly to remit the amount of such
withholding to the Company before taking any action, including issuing any
shares of Common Stock, with respect to this Option. Shares of Common Stock
issued or otherwise issuable to the Optionee in connection with this Option that
gives rise to the tax withholding obligation that are withheld for purposes of
satisfying the Optionee’s withholding or employment-related tax obligation will
be valued at their Fair Market Value on the Tax Date.

 

7.     Adjustments.

 

In the event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering, divestiture or extraordinary dividend (including a
spin-off), or any other similar change in the corporate structure or shares of
the Company, the Committee (or, if the Company is not the surviving corporation
in any such transaction, the board of directors of the surviving corporation),
in order to prevent dilution or enlargement of the rights of the Optionee, will
make appropriate adjustment (which determination will be conclusive) as to the
number and kind of securities or other property (including cash) subject to, and
the exercise price of, this Option.

 



3

 

 

8.     Stock Subject to Plan.

 

The Option and the Option Shares granted and issued pursuant to this Agreement
have been granted and issued under, and are subject to the terms of, the Plan.
The terms of the Plan are incorporated by reference in this Agreement in their
entirety, and the Optionee, by execution of this Agreement, acknowledges having
received a copy of the Plan. The provisions of this Agreement will be
interpreted as to be consistent with the Plan, and any ambiguities in this
Agreement will be interpreted by reference to the Plan. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan will prevail.

 

9.     Incentive Stock Option Limitations.

 

9.1      Limitation on Amount. To the extent that the aggregate Fair Market
Value (determined as of the date of grant) of the shares of Common Stock with
respect to which incentive stock options (within the meaning of Section 422 of
the Code) are exercisable for the first time by the Optionee during any calendar
year (under the Plan and any other incentive stock option plans of the Company
or any subsidiary or parent corporation of the Company (within the meaning of
the Code)) exceeds $100,000 (or such other amount as may be prescribed by the
Code from time to time), such excess incentive stock options will be treated as
non-statutory stock options in the manner set forth in the Plan.

 

9.2      Limitation on Exercisability; Disposition of Option Shares. Any
incentive stock option that remains unexercised more than one year following
termination of employment by reason of death or disability or more than three
months following termination for any reason other than death or disability will
thereafter be deemed to be a non-statutory stock option. In addition, in the
event that a disposition (as defined in Section 424(c) of the Code) of shares of
Common Stock acquired pursuant to the exercise of an incentive stock option
occurs prior to the expiration of two years after its date of grant or the
expiration of one year after its date of exercise (a “disqualifying
disposition”), such incentive stock option will, to the extent of such
disqualifying disposition, be treated in a manner similar to a non-statutory
stock option.

 

9.3      No Representation or Warranty. Section 422 of the Code and the rules
and regulations thereunder are complex, and neither the Plan nor this Agreement
purports to summarize or otherwise set forth all of the conditions that need to
be satisfied in order for this Option to qualify as an incentive stock option.
In addition, this Option may contain terms and conditions that allow for
exercise of this Option beyond the periods permitted by Section 422 of the Code,
including, without limitation, the periods described in Section 9.2 of this
Agreement. Accordingly, the Company makes no representation or warranty
regarding whether the exercise of this Option will qualify as the exercise of an
incentive stock option, and the Company recommends that the Optionee consult
with the Optionee’s own advisors before making any determination regarding the
exercise of this Option or the sale of the Option Shares.

 

10.   Miscellaneous.

 

10.1    Binding Effect. This Agreement will be binding upon the heirs,
executors, administrators and successors of the parties to this Agreement.

 

10.2    Governing Law. This Agreement and all rights and obligations under this
Agreement will be construed in accordance with the Plan and governed by the laws
of the State of Delaware, without regard to conflicts of laws provisions. Any
legal proceeding related to this Agreement will be brought in an appropriate
Delaware court and the parties to this Agreement consent to the exclusive
jurisdiction of the court for this purpose.

 

10.3    Entire Agreement. This Agreement and the Plan set forth the entire
agreement and understanding of the parties to this Agreement with respect to the
grant and exercise of this Option and the administration of the Plan and
supersede all prior agreements, arrangements, plans and understandings relating
to the grant and exercise of this Option and the administration of the Plan.

 



4

 

 

10.4    Amendment and Waiver. Other than as provided in the Plan, this Agreement
may be amended, waived, modified or canceled only by a written instrument
executed by the parties to this Agreement or, in the case of a waiver, by the
party waiving compliance.

 

10.5    Construction. Wherever possible, each provision of this Agreement will
be interpreted so that it is valid under the applicable law. If any provision of
this Agreement is to any extent invalid under the applicable law, that provision
will still be effective to the extent it remains valid. The remainder of this
Agreement also will continue to be valid, and the entire Agreement will continue
to be valid in other jurisdictions.

 

10.6    Counterparts. For convenience of the parties hereto, this Agreement may
be executed in any number of counterparts, each such counterpart to be deemed an
original instrument, and all such counterparts together to constitute the same
agreement.

 

[Remainder of page intentionally left blank]

 



5

 

 

The parties to this Agreement have executed this Agreement effective the day and
year first above written.

 

  ANI PHARMACEUTICALS, INC.       By                                   Its  

 

By execution of this Agreement, the Optionee
acknowledges having received a copy of the Plan.

 

  OPTIONEE       (Signature)       (Name and Address)            

 



6

